Case 8:19-cv-01837-PWG Document 1-1 Filed 06/21/19 Page 1 of 20




         EXHIBIT
                           A
05/24/2019 FRI Case
                14: 37 8:19-cv-01837-PWG
                         FAX                   Document 1-1 Filed 06/21/19 Page 2 of 20                ilJ005/009




             IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND.

       LEOPOLDO CRESPO                              *
       5S76 Burnside Drive, Apt. 3                  *
       Rockville, Maryland 20853                    *
                                                    *
                             Plaintiff,             •      CaseNo.:~
                                                    •
       v.                                           •
                                                    *
       WASHINGTON METRO AREA                        *
       TRANSIT AUTHORITY                            *
       600 5m Street, N.W.                          *
       Washington, D.C. 20001                       *                   RECEIVED
                                                    Ile

              Serve on:                             *                         MAR 2 6 2019
              Patricia Lec, Esq.                    *                   Clerk of the Circuit Court
              General Counsel                       *                   Montgomery County, Md.
              Washington Metro Area                 •
              Transit Authority                     *
              600 Sm Street, N.W.                   *
              Washington, D.C. 20001                *
                                                    *
                             Defendant.             •
                                                    *

                                               COMPLAINT

             NOW COMES the Plaintiff, Leopoldo Crespo, by and through his attorneys, Craig l.

      Meyers and Berman, Sobin, Gross, Feldman & Darby LLP, and sues the Defendant, Washington

      Metro Area Transit Authority, and for a cause of action states:

             l.      The Plaintiff, Leopoldo Crespo, is an adult resident of Montgomery County,

      Maryland.

             2.      The Defendant, Washington Metro Atea Transit Authority (WMATA), is a tri-

      jurisdictional agency providing public transportation and doing business in Montgomery County,

      Maryland.
05/24/2019   FRICase
                 14! 388:19-cv-01837-PWG
                          FAX                     Document 1-1 Filed 06/21/19 Page 3 of 20                     ~006/009




               3.      All acts and omissions relevant hereto occurred in Montgomery County,

        Maryland.

               4.      Montgomery County is the proper venue for this action.

               5.      On or about April 2, 2016, Plaintiff Leopoldo Crespo was operating a motor

       vehicle in a westbound through lane on Randolph Road, near its intersection with Georgia

       Avenue, in Silver Spring, Maryland.

               6.      At the same time and place, a WMA TA employee, acting within the course and

       scope of her employment and agency, was operating a WM ATA owned vehicle westbound on

       Randolph Road, in a designated left tum lane adjacent to the Plaintiff's lane.

               7.     As the Plaintiff travelled straight in his lane, suddenly and without warning,

       WMA TA's driver negligently travelled straight through the turn Inne, entered the Plaintiff's lane

       of travel, taking his right of way, and striking the Plaintiffs vehicle.

               8.     The WMATA driver owed the following duties to the Plaintiff; to pay proper

       time and attention; to see that which was there to be seen; to travel within her lane; to make safe

       lane changes; to obey Jane markings; to only turn from a tum lane; to avoid striking other

       vehicles; and to obey the Rules of the Road and the laws of the State of Maryland.

              9.      The WMATA driver was negligent in that she breach each of the above duties

       when she acted as described above.

               10.    As a direct and proximate result of the WMATA driver's negligence and

       WMA TA' s vicarious negligence, the Plaintiff has suffered and will continue to suffer extreme

      pain and mental anguish; he has incurred and will continue to incur in the future, large medical

      and related bills; his ability to perform activities of daily living, recreational activities, and his
0 5 / 2 4 / 2 0 19   FRI   Case
                            1 4: 3 S8:19-cv-01837-PWG
                                       FA.X           Document 1-1 Filed 06/21/19 Page 4 of 20                       ~007/009




             ability to play the piano have been severely affected and reduced; he has lost and will continue to

             lose wages and wage earning capacity; and the Plaintiff has suffered a permanent injury.

                       11.      WMATA is vicariously liable for the negligence of its driver who was acting in

             the course of her agency and employment.

                       12.      The above occurred without any negligence on the part of the Plaintiff or with the

            ability for him to avoid the injury.

                       WHEREFORE, the Plaintiff, Leopoldo Crespo, demands judgment against the

            Defendant, Washington Metro Arca Transit Authority, in an amount in excess of seventy five

            thousand dollars ($75,000.00) plus interest and the costs of this action.


                                                                     Respectfully Submitted,

                                                                     BERMAN, SOBIN, GROSS,
                                                                     FELDMAN & DARBY LLP




                                                                     Craig 1. Meyers, Esq.
                                                                     Client Protection Fund No.: 05061402 l 6
                                                                     481 North Frederick Avenue, 3rd floor
                                                                     Gaithersburg, Maryland 20877
                                                                     Attorney for the Plaintiff
                                                                     cmeycrs(ä),bsgfdlaw.com
                                                                     301-670- 7030
05/24/ 2019     Case
              FRI1 4 i 3 88:19-cv-01837-PWG
                             FA.X           Document 1-1 Filed 06/21/19 Page 5 of 20               ~008/009




                IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND.

        LEOPOLDO CRESPO                              *
        5576 Burnside Drive, Apt. 3                  •
        Rockville, Maryland 20853                    "
                                                     *
                              Plaintiff,             *     Case No.:
                                                    *
        v.                                          *
                                                    *
        WASHINGTON METRO AREA                       •
        TRANSIT AUTHORITY                           *
        600 s·rn Street, N. W.                      •
        Washington, D.C. 20001                      *
                                                    *
                Serve on:                           *
                Patricia Lee, Esq.                  •
                                                   ,I,
                General Counsel
                Washington Metro Area              *
                Transit Authority                  *
                600 5TH Street, N.W.               *.,,,
                Washington, D.C. 20001
                                                   *
                              Defendant.           *
                                                   *


                                              JURY DEMAND

                NOW COMES the Plaintiff, Leopoldo Crespo, by and through his attorneys, Craig I.

       Meyers and Berman, Sobin, Gross, Feldman & Darby LLP, and demands a trial by jury on all

       issues and Counts.
05/24/2019 FRI Case
                14: 388:19-cv-01837-PWG
                         FAX              Document 1-1 Filed 06/21/19 Page 6 of 20          ~009/009




                                                   Respectfully Submitted,

                                                   BERMAN, SOBIN, GROSS,
                                                   FELDMAN & DARBY LLP

                                                                    ....~

                                                        ~             /}
                                                   Craig l. Meyers, Esq.
                                                                             ~------
                                                   Client Protection Fund No.: 0506140216
                                                                                rd
                                                   481 North Frederick Avenue, 3 floor
                                                   Gaithersburg, Maryland 20877
                                                   Attorney for the Plaintiff
                                                   cmeyers@bsgfdlaw.com
                                                   301-670-7030
05/24/2019 FRI Case
                14e368:19-cv-01837-PWG
                        FAX                            Document 1-1 Filed 06/21/19 Page 7 of 20                                 ~002/009



                                                                                   RECEIVED
       IN THE ClRCUIT COURT FOR --~-~--~--
                                Montgomery County (c=
                                                    :11y_o_r_
                                                                        MAR 2 6 2019
                                                                  ■ty~1-----------
                                                            ('o-u""'

                        CIVIL - NON-DOMESTIC CASE INFORMA1'19AI ûNi-ÏffJRr'(, 1it r,lìl rrt
                                                   DIRECTIONS                Montgomery County, Md.
          Plaintiff: This lnfonnation Report must be completed and attached to the complaint filed with the
       Clerk of Court unless your case is exempted from the requirement by the Chief Judge of tho Court of
       Appeals pursuant to Rule 2- I 1 I (a).
          Defendant: You must file an Information Report as required by Rule 2-323(h).
                          THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING
       FORM FlLED BY: lm PLAINTIFF               □DEFENDANT               CASE NUMBER
                                                                                                       \ \..IQf~ 10   lß'4lnJ
       CASE NAME: Leopoldo Crespo                                         vs. Washington     Metro AreaTransitAuthority
                                 1-lmnull                                    Uctcndllllt
       PARTY'S NAME: Leopoldo Crespo                                      PHONE:
       PARTY.:S ADDRESS: 5576 Burnside Drive, Apt. 3, Rockville, MD 20853
       PARTY'S E-MAIL:
       If represented by an attorney:
       PARTY'S ATTORNEY'S NAME:Craig I. Meyers                       PHONE: 301-670- 7030
       PARTY'S ATTORNEY'S ADDRESS:481 N. Frederick Ave., 3rd Floor, Gaithersburg, MD 200877
       PARTY'S ATTORNEY'S E-MAIL: cmeyers@bsgfdlaw.com
       JURY DEMAND? IXJYes              □No
       RELATED CASE PENDING? □Yes l!iJNo If yes, Case #(s), if known:
       ANTICIPATED LENGTH OF TRIAL?:         hours _   2_days
                                     PLEADING TYPE
       New Case: œ!JOriginal   □ Administrative Appeal D Appeal
                        □
       Existing Case: Post-Judgment             □  Amendment
       If flline In an exlstlne case skip Case Catezorv/ Subcatezorv section - zo to Relief section.
                     IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Clleck one box.)
      ;I.ORTS                 O Government      PUBLIC LAW           O Constructive Trust
       l:fAsbestos            91nsurance        O Attorney Grievance O Contempt
          Assault and Battery        Product Liability
      0 Busin~ss and Commercial PROPERTY
                                                                    □□
                                                                  Bond Forfeiture Remission
                                                                   Civil Rights
                                                                                                 □
                                                                                              Deposition Notice
                                                                                            O Dìst Ct Mtn Appeal
       □□ Conspiracy                 □                   ·           □                           □
      O
          Conversion
                   .
          Defamation
                                     8
                                     Adverse Possession
                                     Breach of Lease
                                     Detinue
                                                                   County/Mncpl Code/Ord
                                                                    □
                                                                   fleet ion Law
                                                                                               Financial
                                                                                            O Grand Jury/Petit Jury
                                                               Œmlnent Domain/Condernn.El Miscellaneous
      O False Arrest/lmprísonrneot8 Distress/Distrain          r:J Environment              O Perpetuate Testimony/Evidence
      □   Fraud
      D Lead Paint - DOB of
                                     Ejectment
                                   O Forcible Entry/Detainer
                                                               O
                                                                   Error Coram Nobis
                                                                                                 □
                                                                                              Prod. of Documents Req.
          Youngest Pit:              □
                                     Foreclosure               O Habeas Corpus              ~ Receivership
                                          □                         □
      O Loss of Consortium
      O Malicious Prosecution
      O Malpractice-Medicai
                                        Commercial
                                          □
                                        Residential
                                     O Currency or Vehicle
                                                                    g
                                                                   Mandamus
                                                                   Pris~ner Rights
                                                                   Public l~to. Act Records
                                                                                              Sentence Transfer
                                                                                              ~~~~!l~d~~~ Atty
                                                                                                □
                                                                                              Subpoena Issue/Quash
      □   Malpractice-Professional        □
                                        Deed of Trust          O Quarantine/Isolation       O Trust Established
      O Misrepresentation            O Land Installments       D Writ of Certiorari             □
                                                                                              Trustee Substitution/Removal
      iJ Motor Tort
         Negligence
                                          8
                                        Lien
                                        Mortgage
                                                               EMPLOYMENT                       □
                                                                                              Witness Appearance-Compel
                                                                                            PEACE ORDER

      ª
      B
         Nuisance
         Premises Liability
          Product Liability
         ~pecitic Performance
         Toxic Tort
                                     DRight of Redemption DADA
                                     O StZ!tement Condo
                                     □
                                                               O Conspiracy
                                     Forfeiture of Property/ O EEO/HR
                                     Personal Item
                                     □
                                     Fraudulent Conveyance
                                                                    □□
                                                                   FLSA
                                                                   FMLA
                                                                                                □
                                                                                              Peace Order
                                                                                            EQUITY
                                                                                                o
                                                                                              Declarnto1 Jud,111ent
                                                                                                □     "
                                                                                              Equitable elie
         Trespass
      ~ Wrongful Death
                                     □□
                                     Landlord-Tenant
                                     Lis Pendens
                                                               O Workers' Compensation O Injunctive Relief
                                                               D Wrongful Termination       O Mandamus
      CONTRACT
      □  Asbestos
                                    □8
                                     Mechanic's Lien
                                     Ownership                 INDEPENDENT
                                                                                            OTHER
                                                                                              A □       ti ,
                                                                                                □ Frl~~~?y
      §  Breach

         Confessed Judgment
         (Cont'd)
                                     Par:titio~/Sale in Lieu
         Busi11ess and Commercial D Quiet 1 itle
                                   0 Rent Escrow
                                    □Return of Seized Property
                                                               PROCEEDINGS

                                                                  A th ¡ d s I
                                                                    u orze ª ~
                                                                                                □
                                                                                                          ~~It
                                                               O Assumption of Jurisdiction Grantor in Possession
                                                                    □                       O M~ry I an d Insurance Administration
                                                                                                                       · ·     ·
      □                                                             □
      □  Construction
         Debt
                                   O Right of Redemption
                                   O Tenant Holding Over
                                                                  Attorney Appointment
                                                                    □
                                                                  Body Attachment Issuance      □□
                                                                                              M1sc~llaneous .
                                                                                              Specific Transaction
      □  Fraud                                                      □
                                                                  Commission Issuance           □
                                                                                              Structured Settlements

      CC-DCM-002 (Rev. 04/2017)                              Page I of3
05/24/2019 FRICase
               14:378:19-cv-01837-PWG
                       FA.X                              Document 1-1 Filed 06/21/19 Page 8 of 20                                  i¡z¡003/009




      I·               IF NEW OR EXISTING CASE: RELIEF (Check All that Apply)
      O Abatement                      O Earnings Withholding          □Judgment-Interest               □ Return of Property
      D Administrative Action          O Enrollment                    O Judgment-Summary               D Sale of Property
      O Appointment of Receiver O Expungement           ŒILiability                O Specific Performance
      O Arbitration             D Findings of Fact      Doral Examination          O Writ-Error Coram Nobis
      D Asset Determination     D Foreclosure           □Order                     O Writ-Execution
      D Attachment b/f Judgment O Injunction            □O\:.;vnership of Properly O Writ-Garnish Property
      O Cease & Desist Order    O Judgment-Affidavit    O Partition of Property O Writ-Garnish Wages
      O Condemn Bldg            O Judgment-Attorney Fees Peace Order   □           O Writ-Habeas Corpus
      O Contempt                O Judgment-Confessed O Possession                  O Wr~t-Manda~us
      lxi Court Costs/Fees      D Judgment-Consent      D Production of Records O Writ-Possession
      Iii Damages-Compensatory O Judgment-Declaratory □Quarantine/Isolation Order
      O Damages-Punitive        □Judgment-Default                      □
                                                          Reinstatement of Employment

      Ifyou indicated Liability above, marie one of the following.
                                                               This ìnfonnation is n.Q1 an admission and
      may not be used for any purpose other thnn Track Assignment.
      □Liability is conceded.   lilLiability is not conceded, but is not seriously in dispute.   □Liability is seriously in dispute.
                MONET ARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

           O Under $10,000        iR, $ I 0,000 - $30,000         0 $30,000 - $ I 00,000             O Over $100,000

           0 Medical Bills$                     □Wage Loss S                           O Property Damages $
                              ALTERNATIVE DTSPUTE RESOLUTION INFORMATION

       Is this case appropriate for referral to an ADR process under Md. Rule 17-1 O I? (Check all that apply)
       A. Mediation        IRSYes       □
                                        No                         C. Settlement Conference     ŒlYes       No             □
      B. Arbitration          □Yes      liJNo                               D. Neutral Evaluation               □Yes       IRINo

                                                SPECIAL REQUIREMENTS
      O If a Spoken Language Interpreter is needed, check bere and attach form CC-DC-041
      O If you require an accommodation for a disability under the Americans with Disabilities Act, check
            here and attach form CC-DC-049
                                     ESTIMATED LENGTH OF TRIAL
      With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF
      TRIAL.                                 (Case will be tracked accordingly)
                        O I/2 day of trial or less                     □ 3 days of trial time
                        O I day of trial time                          O More than 3 days of trial time
                        Iii 2 days of trial time
                     BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM
      For alljurisdicüons, {f Business and Technology track designation under Md. Rule 16-308 is requested,
                        a/lach a duplicate copy of complaint and check one of the tracks below.

                   O Expedìted- Trial within 7 months of                 O Standard - Trial within 18 months of
                           Defendant's response                                      Defendant's response

                                            EMERGENCY RELIEF REQUESTED


     CC-DCM-002      (Rev. 04/2017)                         Page 2 of3
05/24/2019 FRI Case
                14! 37 8:19-cv-01837-PWG
                         FAX                           Document 1-1 Filed 06/21/19 Page 9 of 20                         ~004/009




                         COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
                                     MANAGEMENT PROGRAM (AST AR)

             FOR PURPOSES OF POSSIBLE SPl::C.:/Al ASSIGNMENT TV AS7'.4/? RESOURCES JUDG&<; under
        Md. Rule I 6-302. au ach a duplicate copy of complaint and check whether assignment to an ASTAR is requested.

                  □ Expedited - Trial within 7 months of                 O Standard - Trial within 18 months of
                                Defendant's response                                Defendant's response
       IF -YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
       PLEASE FILL OUT THE APPROPRIATE BOX BELOW..
                  CIRCUIT COURT FOR BAL TIMORE CITY (CHECK ONLY ONE)

        o    Expedited                      Trial 60 to 120 days from notice. Non-jury matters.
        o   Civil-Short                     Trial 21 O days from first answer.

        □   Civil-Standard                  Trial 360 days from first answer.

        □   Custom                          Scheduling order entered by individual judge.
        o   Asbestos                        Special scheduling order.
        o   Lead Paint                      Fill in: Birth Date of youngest plaintiff
        o   Tax Sale Foreclosures           Special scheduling order.

        □   Mortgage Poreclosures           No scheduling order.


                                CIRCUIT COURT FOR BALTIMORE COUNTY

       O       Expedited            Attachment Before Judgment, Declaratory Judgment (Simple),
         (Trial Datc-90 days)       Administrative Appeals, District Court Appeals and Jury Trial Prayers,
                                    Guardianship, Injunction, Mandamus.

       □(Trial Date-240
               Standard
                        days)
                                    Condemnation, Confessed Judgments (Vacated), Contract, Employment
                                    Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
                                    Other Personal Injury, Workers' Compensation Cases.

       O Extended Standard          Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
        (Trial Oate-345 days)       Personal Injury Cruses (medical expenses and wage loss of $100,000, expert
                                    and out-of-state witnesses (parties), and trial of five or more days), State
                                    Insolvency.

       O       Complex              Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
        (Trial Date-450 days)       Product Liabilities, Other Complex Cases.


                        March 26, 2019
                            Date                  ·-----                          Signat6rêôt'counsel / Party
             481 N. Frederick Ave. 3rd Floor
                                                                                        Craig I. Meyers
                          ddress
                                                                                         Printed Name
      Gaithersburg               MD       20877
                 City               State      Zip Code


      CC-DCM-002 (Rev. 04/2017)                            Page 3 of 3
                                   Case 8:19-cv-01837-PWG
                                    IN THE  CIRCUIT COURT Document 1-1 Filed 06/21/19
                                                          FOR MONTGOMERY      COUNTY,Page 10 of 20
                                                                                      MARYLAND
                                                        WRIT OF SUMMONS
                                                               {248)                      ~~e' d S~t--~·\9 G;?)
                                                                                           "11'2- Cer+- , )'Y)~¡
                                                        Case No: 464949-V
  TO:                                                                     {Service Address)
           WASHINGTON METRO AREA TRANSIT AUTHORITY                        PA TRICIA LEE, ESQ
           600 5TH STREET NW                                              WASHINGTON METRO AREA TRANSIT
           WASHINGTON DC 20001                                            AUTHORITY
                                                                          600 5TH STREET, N.W.
                                                                          WASHINGTON, o.e. 20001




           You are hereby summoned to file a written response by pleading or motion in this court to the
           attached complaint filed by:
                        LEOPOLDO CRESPO
           within 60 days after service of this summons upon you.

                     Witness, the Honorable Chief Judge of the Sixth Judicial Circuit of Maryland.

           TO THE PERSON SUMMONED:
            1. Failure to respond within the time allowed may result in a default judgment or the granting
               of the relief sought against you.
           2. If you have been served with a Scheduling Order, your appearance is required pursuant to
              the Scheduling Order, regardless of the date your response is due.
           3. If you have questions, you should see an attorney immediately. If you need help finding an
              attorney, you may contact the Bar Association of Montgomery County's Lawyer Referral
              Service online at www.barmont.org or by calling (301) 279-91 OO.


           Date Issued: 03/28/2019                                                 --:a,,~---.,....+11t----------J..
                                                                                   Barbara H. Meiklejohn
                                                                                   CLERK of the Circuit Court
                                                                                   Montgomery County, Maryland
                                                                                   50 Maryland Avenue
                                                                                   Rockville, MD 20850-2393
           NOTE:
           1. This summons is effective for service only if served within 60 days after the date it is issued.
           2. Proof of service shall set out the name of the person served, the date, and the particular
              place and manner of service. If service is not made, please state the reason(s).
           3. Return of served or unserved process shall be made promptly and in accordance with Rule
              2-126.
           4. If this summons is served by private process, process server shall file a separate affidavit as
              required by Rule 2-126{a).
                                                                     RETURN

                 l Served                                         on                 at                                                            _
                                     (Whom)                             (Date)                (City/State/Country)
                 ] Summons and [ ] Show Cause Order and [ l Com_plaint/Petition/Motion Served
                 l Unserved -------
                             (Date)                    (Reason)


                                                       [ l Sheriff
                     (Signature)


SUMJKR.F 201502 19
                                                                                                                     SUM1KRF 03/28/2019 10:02:31
                                 Case 8:19-cv-01837-PWG
                                  IN THE                Document
                                          CIRCUIT COURT FOR      1-1 Filed 06/21/19
                                                            MONTGOMERY      COUNTY,Page 11 of 20
                                                                                    MARYLAND
                                                       WRIT OF SUMMONS
                                                              (248)

                                                       Case No: 464949-V
  TO:                                                                     (Service Address)
          WASHINGTON METRO AREA TRANSIT AUTHORITY                         PATRICIA LEE, ESQ
          600 5TH STREET NW                                               WASHINGTON METRO AREA TRANSIT
          WASHINGTON DC 20001                                             AUTHORITY
                                                                          600 5TH STREET, N.W.
                                                                          WASHINGTON, o.e. 20001




          You are hereby summoned to file a written response by pleading or motion in this court to the
          attached complaint filed by:
                      LEOPOLDO CRESPO
          within 60 days after service of this summons upon you.

                   Witness, the Honorable Chief Judge of the Sixth Judicial Circuit of Maryland.

          TO THE PERSON SUMMONED:
           1. Failure to respond within the time allowed may result in a default judgment or the granting
              of the relief sought against you.
          2. If you have been served with a Scheduling Order, your appearance is required pursuant to
             the Scheduling Order, regardless of the date your response is due.
          3. If you have questions, you should see an attorney immediately. If you need help finding an
             attorney, you may contact the Bar Association of Montgomery County's Lawyer Referral
             Service online at www.barmont.org or by calling (301) 279-91 OO.


          Date Issued: 03/28/2019                                                    --:a,~'--. .      -1-+--------1.
                                                                                     Barbara H. Meiklejohn
                                                                                     CLERK of the Circuit Court
                                                                                     Montgomery County, Maryland
                                                                                     50 Maryland Avenue
                                                                                     Rockville, MD 20850-2393
          NOTE:
          1. This summons is effective for service only if served within 60 days after the date it is issued.
          2. Proof of service shall set out the name of the person served, the date, and the particular
             place and manner of service. If service is not made, please state the reason(s).
          3. Return of served or unserved process shall be made promptly and in accordance with Rule
             2-126.
          4. If this summons is served by private process, process server shall file a separate affidavit as
             required by Rule 2-126(a).
                                                                    RETURN

               ] Served                                          on ---,,-----,----- at ---=-,.......,..=------=----,-------
                                   (Whom)                               (Date)                (City/State/Country)
               ] Summons and [ ] Show Cause Order and [ ] Complaint/Petition/Motion Served
               ] Unserved         --(.,,..
                                      O-   at-
                                             e)   _
                                                      (Reason)


                                                      [ ] Sheriff
                   (Signature)


SUMIKRF 20150219
                                                                                                                     SUMlKRF 03/28/2019 10:02:31
      Case 8:19-cv-01837-PWG Document 1-1 Filed 06/21/19 Page 12 of 20




                                    Barbara H. Meiklejohn
                Clerk of the Circuit Court for Montgomery County, Maryland
                                      50 Maryland Avenue
                               Rockville, Maryland 20850-2397
                                March 28, 2019




RE:   Notice of New Case Number for
      LEOPOLDO CRESPO vs WASHINGTON METRO AREA TRANSIT AUTHORITY
      Reference Case#:
      Case Type: AUTO NEG - PERSONAL INJURY
                               ( 836)


Dear Sir/Madam:

      Please be advised that the above referenced case was received on

March 26, 2019, in the office of the Clerk for Montgomery County.

This matter has been assigned case number 464949-V                           Please
include this case number on all future papers to be filed in this case.




                                               Sincerely,




                                               Clerk of the Circuit Court
                                               for Montgomery County,
                                               Maryland



WASHINGTON METRO AREA TRANSIT AUTHORITY
600 5TH STREET NW
WASHINGTON DC 20001



                                                                              NEWCASE 0312812019 09:52:•9
                Case 8:19-cv-01837-PWG Document 1-1 Filed 06/21/19 Page 13 of 20

                       IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

      LEOPOLDO CRESPO
         Plaintiff

                 v.                    Case No. 464949-V
                                       COMPLAINT FILED ON: 03/26/2019
      WASHINGTON METRO AREA TRANSIT AUTHORITY
        Defendant
                                                  Scheduling Order - Track 3
                                                            {738)
THIS ORDER IS YOUR OFFICIAL NOTICE OF CASE DEADLINES AND HEARINGS REQUIRING APPEARANCES. FAILURE TO
APPEAR AT HEARINGS OR COMPLY WITH ALL REQUIREMENTS MAY RESULT IN DISMISSAL, DEFAULT JUDGMENT,
EXCLUSION OF WITNESSES AND/OR EXHIBITS, ASSESSMENTS OF COSTS AND EXPENSES, INCLUDING ATTORNEY
FEES, OR OTHER SANCTIONS.
EVENT:    [ATTENDANCE REQUIRED AT EVENTS]                                                             DEADLINE:
         DEADLINE: PL T EXPERTS IDENTIFIED                                                            06/24/2019
          DEADLINE:      MOTION FOR AL TERNA TIVE SERVICE FILED 07/22/2019
          DEADLINE:      DEF EXPERTS IDENTIFIED                 08/21/2019
          DEADLINE:      ALL WRITTEN DISCOVERY SERVED BY        10/21/2019
          DEADLINE:      DISCO VERY COMPLETED                   12/04/2019
          DEADLINE:      ADD'L PARTIES JOINDER                  12/16/2019
MEETING OF ALL COUNSEL, 12/19/2019 Time and place to be determined PLUS DEADLINES:
          DEADLINE:      DISPOSITIVE MOTIONS FILED                                                     12/19/2019
          DEADLINE:      RULE 2-504.3(8) NOTICE                                                        12/19/2019
          DEADLINE:      ADR DEADLINE                                                                  12/30/2019
          DEADLINE:      JOINT PRETRIAL STATEMENT FILED                                                12/23/2019
SETTLEMENT CONFERENCE/PRETRIAL HEARING, 01/09/2020 01 :30 PM ATTENDANCE REQUIRED
          DEADLINE: PLEADING AMENDMENT TO BE DETERMINED AT PRETRIAL.
TRIAL COUNSEL SHALL APPEAR AT THE SETTLEMENT CONFERENCE/PRETRIAL HEARING, ACCOMPANIED BY THE
PARTIES AND THE INDIVIDUAL(S) WITH AUTHORITY TO SETTLE THE CASE. MOTIONS FILED IN TRACK 3 ACTIONS
SHALL NOT EXCEED 15 PAGES INCLUDING ANY MEMORANDUM OF LAW AND OPPOSITION/REPLY MOTIONS SHALL
NOT EXCEED 10 PAGES WITHOUT LEAVE OF THE COURT. IDENTIFICATION OF ADDITIONAL PARTIES AND
AMENDMENT OF PLEADINGS GOVERNED BY RULES 2-211, 2-331, 2-332 AND 2-341.
AFTER THE SETTLEMENT CONFERENCE, IF NEEDED, THE TRIAL DATE SHALL BE SET AT THE PRETRIAL HEARING
BETWEEN THE DATES NOTED BELOW. COUNSEL ARE ENCOURAGED TO CLEAR DATES WITH ONE ANOTHER AND
THE ASSIGNMENT OFFICE PRIOR TO THE CASE BEING CALLED. [TRIAL DATE BETWEEN: 02/05/2020 AND
05/15/2020.]

ANY MODIFICATIONS OF THIS SCHEDULING ORDER MUST BE REQUESTED BY WRITTEN MOTION FILED IN ADVANCE OF THE
DEADLINES OR HEARING DATES SOUGHT TO BE MODIFIED, PROVIDING GOOD CAUSE TO JUSTIFY ANY MODIFICATION THEREOF.
Possession and use of cell phones, computers, other electronic devices, and cameras may be limited or prohibited in designated areas
of the court facility. The use of any camera, cell phone, or any electronic device for taking, recording, or transmitting photographs, videos,
or other visual images is prohibited in the court facility at all times, unless the court expressly grants permission in a specific instance.




                                                                               Robert A. Greenberg
                                                                               Circuit Administrative Judge
                                                                               IE.--"(~ACK INFORMATION DOES NOT CORRESPOND TO
   WASHINGTON METRO AREA TRANSIT AUTHOR~!3~1GNED                                            TRACK, COUNSEL FOR THE DEFENDANT SHALL
   600 5TH STREET NW                                                           NOTIFY THE DCM COORDINATOR AT (240) 777-9358.
   WASHINGTON DC 20001                                                         QUESTIONS? Please see the Court's GUIDE TO DCM ORDERS
                                                                               and www .montgomerycountymd.gov/c1rcu1tcourtDCM.




                                                                                                                             CIVSCHDJ 03/28/20 19 09 :52:21
            Case 8:19-cv-01837-PWG Document 1-1 Filed 06/21/19 Page 14 of 20




                  IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND


    LEOPOLDO CRESPO
       Plaintiff
                                     Case No. 464949-V
             v.                      Settlement Conference/
                                      Pretrial: 01/09/2020 time 1 :30 PM
    WASHINGTON METRO AREA TRANSIT AUTHORITY
      Defendant

ORDER FOR MANDATORY SETTLEMENT CONFERENCE/PRETRIAL HEARING - TRACK 3
                                ( 179)
                                   COMPLAINT FILED ON 03/26/2019

In accordance with Maryland Rules of Procedure, Rule 2-504, and in order to administer the trial of cases in
a manner consistent with the ends of justice, in the shortest possible time and at the least possible cost to
the Court and to litigants, it is this 28th day of March, 2019, by the Circuit Court for Montgomery
County, Maryland,

ORDERED, that parties, representatives with authority to settle a case, and trial counsel shall appear in court
for a Settlement Conference and a subsequent Pretrial Hearing on the date set forth above. No further notice
will be given of this date. Unrepresented parties and/or trial counsel shall meet at least two weeks prior to
the hearing date to prepare a written joint pre-trial statement and endeavor to settle the case. If the parties
cannot agree to the meeting place or date, it shall be two weeks before the hearing date at 9:00 a.m. in the
lobby of the Court House. The joint pre-trial statement shall be signed by all parties and their attorneys and
shall be filed with the court at least seventeen days before the Settlement/Pretrial Hearing and shall contain
the following:

  1. Nature of the Case: A brief, non-argumentative statement suitable for reading to a jury.

  2. Claims and/or Defenses: Each party to set forth a concise statement of all claims and defenses which
     that party is submitting for trial.

  3. Undisputed Issues and Facts: List all issues not in dispute and set forth stipulated facts.

  4. Disputed Issues: List each disputed issue and the principal contentions of all parties respecting each.
  5. Relief Sought: Specify nature and amount of each item of damage claimed or description of equitable
     relief sought by each party.
  6. Citations: List any cases or statutes which need to be called to the Court's attention.

  7. Pending Motions: List title, movant, and filing date of pending motions.

  8. Witnesses: Name, address and telephone number of each person who may be called to testify. As to
     experts, list matters about which each expert will testify. No party may call at trial any witness omitted
     from that party's pre-trial statement, except for impeachment or rebuttal purposes.
  9. Exhibits: Attach a listing of the exhibits to be offered in evidence by each party at the trial, other than
     those expected to be used solely for impeachment, indicating which exhibits the parties agree may be
     offered in evidence without the usual authentication. Complete list of exhibits identifying by exhibit
     number each document that may be offered at trial. (Stickers to be attached to each exhibit are
     available in Clerk's office.) Any objections to another party's exhibits should be stated.

  WASHINGTON METRO AREA TRANSIT AUTHORITY
  600 5TH STREET NW
  WASHINGTON DC 20001




                                            Page One of Two                                          CIVPTTJ 03128/20 1S 09 :52:21
              Case 8:19-cv-01837-PWG Document 1-1 Filed 06/21/19 Page 15 of 20
                                                                                    Case No. 464949-V


1 O. Deposition Testimony: Designation by page and line of deposition testimony to be offered as
    substantive evidence, not impeachment.

11. Pleadings and Discovery Responses: Designation by page and paragraph of any pleading or discovery
    response to be offered as substantive evidence, not impeachment.

12. Demonstrative or Physical Evidence: Describe any items of non-testimonial, non-documentary
   evidence -- models, samples, objects, etc. -- to be utilized at trial.

13. Videotapes: Identify any videotapes to be shown to the jury and authority for doing so.

14. Requested Jury Selection Questions: Identify those agreed upon and include any objections made by
    either side.

15. Pattern Jury Instructions: Identify those agreed upon and those not agreed upon. Designate the source
    of the instruction.

16. Non-Pattern Jury Instructions: Supply complete text of each instruction, with authorities, on a separate
    page.

17. Verdict Sheet (if requested): Text of verdict sheet, including any special interrogatories, to be submitted
    to the jury.

18. Settlement: Minimum demand; Maximum offer.

19. Estimated Length of Trial:_#_ days;
and it is further

ORDERED, that counsel and unrepresented parties shall file the Joint Pretrial Statement no later than seventeen days
(DEADLINE: 12/23/2019) before the Mandatory Settlement Conference and Pretrial Hearing; and it is further,

ORDERED, that in cases that have not reached a settlement by the Settlement Conference and Pretrial
Hearing date, that the parties and their counsel and representatives with the authority to settle
participate in good faith in a Settlement Conference. It is further ordered that parties not reaching
settlement proceed to a Pretrial Hearing before the Administrative Judge in order to set a trial date and
resolve other pretrial issues.




                                                                     ~û~
                                                                    , Robert A. Greenberg
                                                                      Circuit Administrative Judge



Possession and use of cell phones, computers, other electronic devices, and cameras may be limited or prohibited
in designated areas of the court facility. The use of any camera, cell phone, or any electronic device for taking,
recording, or transmitting photographs, videos, or other visual images is prohibited in the court facility at all times,
unless the court expressly grants permission in a specific instance.




                          IF TRACK INFORMATION DOES NOT CORRESPOND TO ASSIGNED TRACK,
                  COUNSEL FOR THE DEFENDANT SHALL NOTIFY THE DCM COORDINATOR AT (240) 777-9358.
           QUESTIONS? PLEASE SEE the Court's GUIDE TO DCM ORDERS and www.montgomerycountymd.gov/circuitcourtDCM

                                              Page Two of Two
        Case 8:19-cv-01837-PWG Document 1-1 Filed 06/21/19 Page 16 of 20



             IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND


LEOPOLDO CRESPO
     Plaintiff

                v.              Case No. 464949-V
                                Judge:
WASHINGTON METRO AREA TRANSIT AUTHORITY
    Defendant

                  SCHEDULING NOTICE AND ORDER OF COURT - TRACK 3
                                     (1953)
                               COMPLAINT FILED ON 03/26/2019

It is by the Circuit Court for Montgomery County, Maryland, ORDERED as follows:

1)   Proof of Service. Within sixty-five (65) days of the filing of the Complaint, Plaintiff must file
     proof of service of the following on each of the Defendants: copies of the Summons, the
     Complaint, this Scheduling Notice and Order of Court, Order for Mandatory Settlement
     Conference/Pretrial Hearing, and the Scheduling Order.
     a) As to any Defendant for whom such proof of service has not been filed, the Court will
        consider dismissing the Complaint without prejudice pursuant to Rule 2-507.
     b) As to any Defendant not timely served, the Court may sever the case against that party.
     c) A motion for alternative service as to any unserved Defendant may not be filed after the
        121st day after filing of the complaint: DEADLINE: 07/22/2019
     d) Defendants who are not served by the 121 st day after filing of the complaint are subject to
        dismissal under Rule 2-507.
     e) As to any Defendant served with the Summons and Complaint, the Defendant must file the
        Defendant's Civil Information Form with the initial pleading and mail a copy to Plaintiff.
     f)  FAILURE TO SERVE A PARTY WILL NOT RESULT IN A MODIFICATION OF THE DEADLINES
        OR REISSUANCE OF THE SCHEDULING ORDER
2)   Answer or Other Responsive Pleading. Within the time permitted under Maryland Rules, each
     Defendant must respond to the Complaint by filing an Answer or other responsive pleading.
     These pleadings must be filed in accordance with Rule 2-321. If no timely response has been
     filed, the Court, upon request, may enter an Order of Default pursuant to Rule 2-613.

3)   Initial Discovery. No later than ninety (90) days from the filing of the complaint, the parties shall
     complete sufficient initial discovery to enable them to make decisions regarding (a) settlement,
     (b) consideration of available and appropriate forms of alternative dispute resolution (c) limitation
     of issues, (d) stipulations, (e) any issues relating to preserving discoverable information, (f) any
     issues relating to discovery of electronically stored information, including the form in which it is
     to be produced, (g) any issues relating to claims of privilege or of protection, and (h) other
     matters that may be considered at the hearing, including:
     a) Initial Disclosure of the Plaintiff's Experts to occur no later than deadline provided on the
        Scheduling Order: The deadline for the disclosure of Plaintiff's experts is approximately ninety
        (90) days from the date of filing. Given the early stage of discovery, while disclosure of the
        area of expertise is expected, some flexibility will be applied as to the specific opinion of
        the expert. The obligation to supplement the information provided by this deadline continues


        WASHINGTON METRO AREA TRANSIT AUTHORITY
        600 5TH STREET NW
        WASHINGTON DC 20001




                                        Page One of Two
                                                                                                  CIVNOT3 03/28/2019 09:52:21
          Case 8:19-cv-01837-PWG Document 1-1 Filed 06/21/19 Page 17 of 20
                                                                                Case No. 464949-V

        and must be provided without delay as soon as it is known to the Plaintiff, but no later than
       one hundred twenty ( 120) days from the filing of the complaint, without leave of the Court.
       This includes any substance of the findings and opinions, grounds for each opinion on which
       the expert is expected to testify, as well as copies of all reports received from each expert
       witness. Under no circumstances may this information be withheld.

  4)   Discovery of Electronic Information. Further, with regard to the discovery of electronic
       information, the Parties shall confer in person or by telephone and attempt to reach agreement,
       or narrow the areas of disagreement, as to the preservation of electronic information, if any, and.
       the necessity and manner of conducting discovery regarding electronic information, and the
       parties should address the following:

       a) Identification and retention of discoverable electronic information and what, if any, initial
          discovery and any party requests in order to identify discoverable electronic information;
       b) Exchange of discoverable information in electronic format where appropriate, including:
          i) The format of production, i. e., PDF, TIFF or JPEG file or native formats such as Microsoft
              Word, Word Perfect, etc., and the storage media on which the information shall be
              exchanged; and
          ii) Whether separate indices will be exchanged and whether the documents and information
              exchanged will be electronically numbered.
       c) Whether the parties agree as to the apportionment of costs for production of electronic
          information that is not maintained on a party's active computers, computer servers or
          databases;
       d) The manner of handling inadvertent production of privileged materials; and
       e) Whether the parties agree to refer electronic discovery disputes to a Special Magistrate for
          resolution.

       The parties shall reduce all areas of agreement, including any agreements regarding inadvertent
       disclosure of privileged materials, to a stipulated order to be presented to the court.

  5)   Attorneys' Fees. If a party intends to assert a "substantial claim" for attorneys' fees, counsel
       shall provide a written statement to the Court, setting forth whether the claim is pursuant to law,
       statute or contract, identifying the legal theory, statute· or contract provision, and whether the
       claim is triable by jury. The Court will determine whether to require enhanced documentation,
       quarterly statements, or other procedures permitted by Maryland Rules. If triable by jury, the
       Court will determine the necessity of a separate discovery schedule, to include, if appropriate,
       the designation of experts relating to this issue. (See Rules 2- 703, 2- 704 and 2- 705.)

  7)   Mediation. PLEASE BE ADVISED THAT THE COURT WILL ORDER MEDIATION IN THE ABOVE-
       CAPTIONED CASE. PLEASE DISCUSS ADR/MEDIATION WITH THE OPPOSING PARTY (OR
       COUNSEL, IF APPLICABLE). Parties choosing a mediator must pay the rate agreed upon by the
       parties and the mediator. Where the court designates a mediator, pursuant to Rule 17-208, the
       parties will pay the hourly rate established by the court. Counsel/parties may object to
       participating in mediation in accordance with Maryland Rule 17-202(f) within thirty (30) days
       after entry of the order, may file (A) an objection to the referral, (B) an alternative proposal, or
       (C) a "Request to Substitute ADR Practitioner" substantially in the form set forth in Rule
       17-202(9).




       Date: 03/28/2019

                                                       Robert A. Greenberg
                                                       Circuit Administrative Judge




Questions? Please see www.montgomerycountymd.gov/circuitcourtDCM or call the DCM coordinator
at 240-777-9358.
                                    Page Two of Two
               Case 8:19-cv-01837-PWG Document 1-1 Filed 06/21/19 Page 18 of 20




 JN THE CIRCUIT COURT FOR
                                               ----------,.------:=---;:;----:-;------,-.--------
                                                                                    (Cliy ur Counlf!i
                             crvrr.,- NON-DOMESTIC CASE INFORMA.TIO REPORT
                                                              DlMCTJONS
        Plaintiff: This Information Report must be completed and attached to the complaint filed with the Cleric of Cour
    unless your case i_s exempted from the requirement by the Chief Judge of the Court of Appeals pursuant to Rule
    2-11 l(a).
       Deferuiant: You must file an Information Report as .rcquircd by Rule 2-323(h).
                     THIS INFORMA TJON IŒPORT CANNOT BE ACCEPTED AS A PLEADING
 FORM FILED BY:                o   PLAINTíPF          O 'DEFENDANT             CASE NUMBER
                                                                                                                (Clerk lo i11sc11)
 CASE NAME:                                                                   vs.
                                               Pleinliff                                                  Dcfcndnnl

  PARTY'S NAME:
  PARTY'S AbDRESS:                                                                   PHONE:
                                                                                                             (Oeylrmc phone)
· PARTY'S E-MAIL:
  If represented by nn nttorneyr
 PARTY'S ATTORNEY'S NAME:                                                            PHONE:
 PA~TY'S ATTORNEY'S ADDRESS:
 PARTY'S ATTORNEY'S E-MAIL·
 JURY DEMAND?            Cl Yes                       □No
 RELATED CASE PENDING? Cl Yes                         □No    If yes, Case fl(s), if known:
 ANTTCIPA.TED LENGTH ÖFTRIAL:                                    hours or              days                             -
                                                           · PLEADING TYPE
    New Caser             O Original       .        O Administrative Appeal O Appeal
    Existing Cnse: O Post-Judgment ·            O Amendment
    lf{ili111! ill an exlstiue case, skip Cnse Category/ Subcatezorv section - zo to Relief section,

j                     .   IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Cite.ck 011e box.)
    TORTS                       O Government                           PUDLIC LA \V                     O Constructive Trust
    B   Asbestos
    Assault nod Buttery
  O Conspiracy
    Business and Commercial
                                g1nsurnncc
                                    Product Liability
                                 !'ROPE• n•1•~1
                                                                      O Attorney Grievance · ·
                                                                      O Bond Forfeiture Remission
                                                                      O Civil Rights
                                                                                                        O Contempt
                                                                                                        O Deposition Notice
                                                                                                        O· Dist Ct Mtu Appeni
  0                                        " -~
  O Conversion                  O Adverse Possession                  O County/Mncpl Code/Ord           O Financial
                                                                      O Election Lnw                    O Grnnd Jury/Petit Jury
· O Dcfamntion                         B
                                    Breach of Lease
                                    Detinuc
  O False Arrest/Imprisonment O Dístrcss/Distrcln                     O Environment
                                                                                             ·
                                                                      O Eminent Domnin¡Con d ëmn.       O Miscellaneous
                                                                                                        O Perpetuate Testimony/Evidence
  O Proud                       O Bicctment
                                     "                                O Error Comm Nobis                O Prod. of Documents Rcq,
  O Lend Paint - DOB of         O Forcible    Entry/Dctniner
                                                                      O Habeas Corpus                   fJ
                                                                                                           Receivership
    Youngest Pic:,_____ O Foreclosure                                 O Mandamus                        O Sentence Transfer
  O Loss of Consortium             O Commerci ni                      O Prisoner Rights                 O Sc( Aside Deed
                                                                                                               •
  O Malicious Prosecution          O Residential                                                        O Special Adm .• Ally
  O Mnlprncticc-Mcdical            O Currency or Vehicle              O Public Info. Act Records        O Subpoena Issue/Quash
  O Mulpractice-Profcssionnl       O Deed of Trust                    O Quararitlne/lsolation           O 1ì·ust Established
  O Misrepresentation              O Land lnstollments                O Writ ofCcrtiornri               O Trustee Substitution/Removal
  O Motor Tort                     O Lien .'                          EMPLOYMENT
                                                                                                        O Witness Appearance-Compel
  0 Negligence                     O Mortgngc                                                           PEACE ORDER
  O Nuisance                       fJ Right of Redemption             O ADA                             fJ Pence Order
  O Premises Liability             O Statement Concio                 O Conspiracy                      EQUITY
  O Product Liability           O Forfeiture of Property/             O EEO/HR                          O Declaratory Judgment
 O Specific Performance            Persona 11 lem                     O FLSA
    Toxic Tort .                O Fraudulent Conveyance               O FMLA                            O Equitable Relief
B   Trespass
  O Wrongful  Denth
                                O Landlord-Tenant
                                O Lis Pendons
                                                                      O Workers' Compensation
                                                                      O Wrongful Termination
                                                                                                        D Injunctive Relief
                                                                                                        O Mandamus
     "
  CONTRACT ·                    0 Mechanic's Lien                                                       OTHER
  O Asbestos                                 •
                                O O wn~rs I up        .               INDEPENDENT
                                                                                                        O Accounting
  0 Breach                      O Pnr.tit10~/Salc in Lieu             PROCEEDINGS                       0 Friendly Suit
  O Business and Commercial O Quiet Title                             O Assumption of Jurisdiction      O Grantorin Possession .
  O Confessed Judgment (Cont'd) O Rent Escrow.                        O Authorized Sole                 fJ Maryland Insurance Administration
 O Construction                 O Return of Seized Property
                                                                                                        O Miscellaneous
 O Debt                         Cl Right ofRcdemption                O Attorney Appointment
 O Fraud                        O Tenant Holding Over                O Body Attachment Issuance         0 Specific Transaction
                                                                     O Commission Issuance              O Structured Settlements

CC-DCM-002 (Rev. 11/201_6)                                   Page I of3
          Case 8:19-cv-01837-PWG Document 1-1 Filed 06/21/19 Page 19 of 20




                       IF NEW OR EXISTI NG CASE_: R E LI E F (Check All that A pply)
O Abatement                    O Earnings Withholding               O Judgment-Interest                O Return of Properly
O Administrative Action        O Enrollment                         O Judgment-Summary                 O Sale of Properly
O Appointment of Receiver      OExpungcmcnl                         O Liability                        O Specific Pcrformnncc
O Arbitration        ·        O Findings of Pact                   O Orni Examinntion                  0 Writ-Error Coram Nobis
O Asset Determination ·       O Foreclosure                        O Order                             O Writ-Execution
O A1t<1ehment b/f Judgment    O Injunction                         O Ownership of Properly             O Writ-Garnish Property
O Cease & Desist Order        O Judgment-Affidavit                 O Partition of Properly             O Writ-Gnrnish Wnges
CJ Condemn Bldg               O Judgment-Attorney Fees             O Peace Order                       O Writ-Habeas Corpus
O Contempt                    O Judgment-Confessed                 O Possession                        O Writ-Maúdamus
O Court Costs/Fees            O Judgment-Consent                   O Production ofRccords              O Writ-Possesslon
O Damages-Compensatory        O Judgment-Declaratory               CJ Qunrantinc/lsoletion Order
O Damnges-Punitivc     O Judgment-Default                        . DReinstolement of Employment

Ifyou indicated Liability above, mark one of the following. This information is not an admission and may not be
used for any purpose other than Track Assignment.            ·

O Liability   is conceded.    O Liability   is not conceded, but is noi seriously in dispute.   O Liability   ·is seriously in dispute.

               MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

  O Under $10,000                  0 $10,000 - $30,000             O $30,000 • $100,000             O Over $100,000

  0 Medical Bills$                             O Wage Loss$                                O Property Damages $

                             ALTE~NATJVE DISPUTE.RESOLUTION INFORMATION

 Is this case appropri ate for referral lo an ;A.DR process under Md. Ru le 17- JO 1? (Check all that apply)
 A. Mediation       O Yes O No                                  C. Settlement Conference O Yes O No
 B. Arbitration     CJ Yes      □ No                            D. Neutral Evaluation       O Yes         No       □
                                                 SPECIAL REQUIREMENTS

O Ifa Spoken Language Interpreter is needed, ch cele here nnd nttach form CC-DC-041
O If you require an accommodation for a disability under the Americans with Disabilities Act, check here nncl
   nttnch form CC-DC-049
                                             ESTIMATED LENGTH OF TRIAL
With the exception ofBaltimore Co1111ty and Baltimore City, please fill in the estimated LENGT~J OF TRIAf
                                              (Case will be tracked accordingly)
                      O t/2 day of trial or less                         O 3 days of trial time
                      O I day of trial time                              0 More than 3 days of trial time
                      O 2 days of trial time

                       BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM
 For all juristlictlons, if Business and Technology tracie designation under Md. Rule 16-308 is requested, a/loch a
                             duplicate copy of complaint and check one of the tracks below.

               o   Expedited- Trial within 7 months                       O Staudnrd -Trial within 18 months of
                         of Defendant's response                                   Defendant's response

                                            EMERGENCY RELIEF REQUESTED



CC-DCM-002(Rev. 11/2016)                                     Page 2 of)
          Case 8:19-cv-01837-PWG Document 1-1 Filed 06/21/19 Page 20 of 20




                                COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
                                      MANAGEMENT PROGRAM (AST AR)

      FOR PURPOSES OF POSSJBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
 Md: Rule I 6-3 02, attach a duplicate copy of complaint and check whether assignment to an ASTA R is requaíed:

               o    Expedited - Trini within 7 months                             o   Srnnrlard - Trini within 18 months of
                        of Defendant's response                                               Defendant's response

IF I'OU ARE FILTNG YOUR COMPLAINTJN JJALTIMOJIE CITJ~ OR BALTIMORE COUNTJ~ PLEASE FILL OUJ'
11IEAPPROPRIATE BOXßELOW.
                       CIRCUIT COURT FOR DALTIMOllE CITY (CHECK ONLY ONE)

o     Expedited                       Trini 60 to 120 days from notice. Non-jury matters.
o     Civil-Short                     Trini 2 JO days from first answer:

o     Civil-Standard                  Trial 360 dnys from first answer.

o     Custom                          Scheduling order entered by individuo( judgi:.
o     Asbestos                        Specinl scheduling order,
o     Lead Paint                      Fill in: Birth Date of youngest plaintiff
 o    Tax Snle Foreclosures Special scheduling order.
 o    Mortgage Foreclosures No scheduling order.



                                           CIRCUIT COURT FOR BALTIMORE COUNTY

o(TriniExpedited
         Dale-90 days)
                                _Attachment Before Judgment, Declaratory Judgment (Simple), Administrative Appeals, District
                                 Court Appeals and Jury Trial Prayers, Guardianship, Injuuctíon, Mandamus.

o(Trini Dote-240 days)
      Standard                  Condemnation, Confessed Judgments (Vacated), Contrnct, Employment Related Coses, Fraud nnd
                                Misrepresentation, International Tort, Motor Tort, Other J>crsonnl Injury, Workers' Compcnsnlion
                                Cases.

O   Extended Standard           Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tori or Personal hliury Coses
  (T~ial Dntc-345 days)         (medical expenses and wage loss of $I 00,000, expert and out-of-state witnesses (parties), Md Irin!
                                of five or mo~c days), State Insolvency.

O    'Complex                   Class Actions, Designated Toxic Tort, Mojar Construction Contracts, Major Product Liabilities,
    (Trial Datc-450 days)       Other Complex Coses.




                              Onie                                                              Signature of Counsel I Pony


                          A    rcss                                                                   l'nntcd Nnmc


                       Cil)', Stnte, Zip




CC-DCM-002 (Rev, I 1/2016)                                        Page 3 of3
